PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/096,236
Filing Date: 24 Oct 2018
Appellant(s): Xiu et al.



__________________
Jeffrey Alan Steck (Reg No. 40,184)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/29/2021 appealing from the Office Action mailed 9/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal 	Every ground of rejection set forth in the Office action dated 9/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-5, 10, 12-14, 18-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (EP Patent Publication No. 2394437 B1 supplied by Appellant) in view of Zhang et al. (“Improved Intra Prediction Mode-decision Method” SPIE 2005 supplied by Appellant) and further in view of Koval et al. (US Patent Publication No. 2017/0264904 A1).

Regarding claim 1,

A method comprising:
for each of a plurality of candidate intra coding modes (i.e. The encoder calculates the prediction for its neighboring patch with every one of the nine modes for Intra_4x4 and Intra_8x8, or four modes for Intra_16x16.)(para[0067]), determining a cost of using the respective candidate mode to predict samples in a template region adjacent to a current block in a video, wherein determining the cost comprises; (i.e. the encoder selects the mode that minimizes the difference (SAD, MSE, and/or so forth) between the prediction and the decoded neighboring patch.)(Fig. 12-13, para[0067]-[0070])
selecting a derived intra coding mode (i.e. mode j with the least SAD) from the plurality of candidate intra coding modes based on the cost; (i.e. The function block 1230 sets mode_p = mode j with the least SAD )(para[0068])
predicting the samples in the current block with intra prediction using the derived intra coding mode. (i.e. The function block 1235 encodes a current block using mode_p. )(para[0068])
 	Xu et al. does not explicitly disclose the following claim limitations:
in an initial stage, determining the cost for each of an initial set of candidate modes;
only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost, in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost;
However, in the same field of endeavor Zhang et al. discloses the deficient claim limitations, as follows:
in an initial stage (i.e. Fast Intra Prediction Mode Decision), determining the cost for each of an initial set of candidate modes (i.e. determine the best mode of current block, the mode yield minimum RD-cost, from a subset of most probable modes.);(Fig. 4, Section 3), wherein the initial set of candidate modes includes a DC mode (i.e. current AVS-M adopted 9-mode intra prediction scheme, including DC prediction.)(Section 2.2)
in at least one subsequent stage (i.e. complexity-scalable technique), selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost (i.e. processing all remaining modes to find the best mode after deciding the best mode among a subset of most probable modes.);(Fig. 4, Section 3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu with Zhang to perform an initial determination from a subset of most probable modes and then refine the best mode, the motivation being to improve video coding efficiency and accuracy.
Xu et al. and Zhang et al. do not explicitly disclose the following claim limitations:
only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost, in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost,
However, in the same field of endeavor Koval et al. discloses the deficient claim limitations, as follows:
in an initial stage, determining the cost for each of an initial set of candidate modes (i.e. "Select Best K Modes", where a number of candidate intra-prediction modes may be determined based on the encoding costs determined via operations 101, 102, 103. Here, the best K modes may be selected as those with the lowest encoding costs.);(Fig. 1, para[0035]), wherein the initial set of candidate modes includes a planar mode and a DC mode (i.e. estimate cost of intra DC mode 101 and Planar Mode 102.)(Fig. 1, para[0035])
only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost (i.e. If at least one angular mode with the lowest encoding costs was selected at operation 104, process 100 may continue at operation 106, "Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)", where encoding costs of neighbor(s) of selected angular mode(s) may be determined. Here, "Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)" implies that this step is only performed under the selected angular mode because neither the planar nor the DC mode provide neighboring angular mode information.)(Fig. 1, para[0035]-[0038]), in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost (i.e. Estimate costs of angular modes neighboring selected angular modes 106).(Fig. 1 and 5, prar[0039] )
Koval et al. discloses that “Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)” is performed only if at least one angular mode was selection at step 104 (para[0038]).  If no angular modes was selected at operation 104 (i.e. only DC or Planar modes are best modes), process 100 may continue at operation 108, "Go to the Next Decision Stage" (para[0037]). Note, this concept is exactly the same as the flowchart disclosed by Appellant Specification and Drawing Fig. 19A-B. If Predint is DC or Planar mode, which means no angular mode is selected for lowest cost, Multi-stage decoder-side intra mode derivation (DIMD) search will be terminated, because DC  and Planar modes do not have angular direction and there is no need to increase the granularity of angular intra prediction. As a result, Examiner interpret “a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost ” as “a determination that at least one angular mode have the lowest cost”.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu’ teaching of determining encoding cost of candidate modes and select a best mode with lowest encoding cost with Zhang and Koval to estimate cost of a planar mode, a DC mode and angular modes neighboring the selected angular mode based on a predetermined condition, the motivation being to to provide complexity reduction and substantial computational cost savings (Koval  para[0068])

Regarding claim 2, the rejection of claim 1 is incorporated herein.
Zhang et al. meets the claim limitations, as follows:
The method of claim 1, wherein the cost is a measure of distortion (i.e. minimum RD-cost) between the template region and a prediction of the template region using the respective candidate intra coding mode. (i.e. determine the best mode of current block, the mode yield minimum RD-cost, from a subset of most probable modes.);(Fig. 4, Section 3) 

Regarding claim 3, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1, wherein determining the cost of a candidate intra coding mode comprises:
using the respective candidate intra coding mode to generate a prediction of the template region from a set of reconstructed reference samples; (i.e. The encoder calculates the prediction for its neighboring patch with every one of the nine modes for Intra_4x4 and Intra_8x8, or four modes for Intra_16x16.)(para[0067])
measuring distortion between the template region and the prediction of the template region. (i.e. the encoder selects the mode that minimizes the difference (SAD, MSE, and/or so forth) between the prediction and the decoded neighboring patch.)(Fig. 12-13, para[0067]-[0070])
 
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1, wherein the template region comprises reconstructed samples adjacent to the current block.(i.e. the samples above and to the left of the current block (labeled with letters, from A to M) have been previously coded and reconstructed)(Fig. 2, para[0004])

Regarding claim 5, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1, wherein a bitstream encoding the video includes a flag indicating that decoder-side intra mode derivation is used for the current block.(i.e. The encoder sends a flag for each 4x4 block, namely pre_intra4x4_pred_mode. If the flag is equal to 1, the most probable prediction mode is used.)(para[0008])
 
Regarding claim 10, the rejection of claim 1 is incorporated herein.
Zhang et al. meets the claim limitations, as follows:
The method of claim 1 wherein at least some blocks in the video are predicted using a predetermined set of explicitly-signaled intra modes (i.e. a set of most probable mode including three intra angular/directional modes and DC prediction mode as shown in equation 1)(section 3.1), wherein the candidate intra modes have a finer granularity than the predetermined set of explicitly-signaled intra modes (i.e. determine the best mode of current block, the mode yield minimum RD-cost by processing all remaining prediction mode or neighboring modes with more directions from a subset of most probable modes. Note, appellant doesn’t specify the candidate intra modes is candidate modes in the initial set or candidate mode in at least one subsequent stage. Therefore, examiner gives a reasonably broad interpretation that the candidate intra modes is candidate modes in the initial set.). (Fig. 4, Section 3.2) 
According to equation 1 (section 3.1) and the complexity-scalable mechanism in Fig. 4, a subset of most probable modes of fast intra prediction mode decision of the first step of the complexity-scalable mechanism only includes three angular/direction modes and DC mode (i.e. mode 2). The refine mode- decision process all remaining prediction mode or neighboring modes to improve mode-decision accuracy (section 3.2). Fig. 1 shows eight directional prediction modes.  It is obvious that a fast Intra prediction mode decision based on a subset of most probable modes with only three intra angular/directional modes has less granularity than processing all remaining modes or neighboring modes with more directions to minimize RD cost. 

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Koval et al. meets the claim limitations, as follows:
The method of claim 1, wherein: in the initial stage, the modes in the initial set are separated by an initial interval (i.e. FIG. 4 illustrates selected intra-prediction angular modes 401, 402, 403 (e.g., shown as thick solid lines).);(Fig.4, para[0036]); and in the at least one subsequent stage, the modes in the subsequent set are separated by a subsequent interval smaller than the interval used in the previous stage(i.e. Select best K modes from all estimated modes neighboring selected angular modes. Fig. 5 shows intra-prediction angular modes 505, 506 (e.g., neighbors of selected intra-prediction angular mode 403) may be evaluated. Here, the subsequent interval for 505and 506 is smaller than the solid lines.).(Fig. 1 and 5, prar[0039] )
  
Regarding claim 13, the rejection of claim 1 is incorporated herein.
Zhang et al. meets the claim limitations, as follows:
The method of claim 1 wherein the selected derived mode is included in a list of most probable modes. (i.e. determine the best mode of current block, the mode yield minimum RD-cost, from a subset of most probable modes.). (Fig. 4, Section 3) 
 
Regarding claim 14, the rejection of claim 13 is incorporated herein.
Xu et al.  meets the claim limitations, as follows:
The method of claim 13, wherein an index is coded in the bitstream identifying the selected derived mode from the list of most probable modes.(i.e. The function block 1135 reads the intra prediction mode from bitstream. Here the intra prediction mode is mode j with least SAD as shown in Fig. 15)(Fig.11 and 15)
  
Regarding claim 18, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1, performed by a video encoder.(i.e. an encoder )(Fig. 6)
 
Regarding claim 19, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1, performed by a video decoder.(i.e. a decoder )(Fig. 7)

Regarding claims 20, all claimed limitations are set forth and rejected as per discussion for claim 1, wherein a decoder is a reverse process of an encoder.

Regarding claim 24, the rejection of claim 20 is incorporated herein.
Koval et al. meets the claim limitations, as follows:
The system of claim 20, wherein: in the initial stage, the modes in the initial set are separated by an initial interval (i.e. FIG. 4 illustrates selected intra-prediction angular modes 401, 402, 403 (e.g., shown as thick solid lines).);(Fig.4, para[0036]); and in the at least one subsequent stage, the modes in the subsequent set are separated by a subsequent interval smaller than the interval used in the previous stage(i.e. Select best K modes from all estimated modes neighboring selected angular modes. Fig. 5 shows intra-prediction angular modes 505, 506 (e.g., neighbors of selected intra-prediction angular mode 403) may be evaluated. Here, the subsequent interval for 505and 506 is smaller than the solid lines.).(Fig. 1 and 5, prar[0039] )

Regarding claim 25, all claimed limitations are set forth and rejected as per discussion for claim 23.

2.	Claims 15-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (EP Patent Publication No. 2394437 B1 supplied by Appellant) in view of Zhang et al. (“Improved Intra Prediction Mode-decision Method” SPIE 2005 supplied by Appellant) and further in view of Kondo et al. (US Patent Publication No. 2004/0184544 A1) and Koval et al. (US Patent Publication No. 2017/0264904 A1).

Regarding claim 15, the rejection of claim 1 is incorporated herein.
Xu et al. meets the claim limitations, as follows:
The method of claim 1 wherein prediction residuals for the samples in the current block (i.e. the output of combiner 685) are coded in a bitstream using a transform coefficient scanning order (i.e. a transformer and quantizer 625)(Fig. 6)
Xue et al. does not explicitly disclose the following claim limitations:
wherein the selection of the transform coefficient scanning order is independent of the selected derived mode. 
However, in the same field of endeavor Kondo et al. discloses the deficient claim limitations, as follows:
wherein the selection of the transform coefficient scanning order is independent of the selected derived mode.(i.e. a binarization unit 203 scan coefficient values within a block in a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component. A predetermined scanning order starting at a higher-frequency component toward a lower-frequency component is independent of the intra coding modes.)(Abstract)
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu with Zhang and Kondo to use a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component to scan the transform coefficients, the motivation being to improve the coding performance.

Regarding claim 16, the rejection of claim 15 is incorporated herein.
Kondo et al. meets the claim limitations, as follows:
The method of claim 15, wherein the transform coefficient scanning order is a predetermined scanning order. (i.e. a binarization unit 203 scan coefficient values within a block in a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component. A predetermined scanning order starting at a higher-frequency component toward a lower-frequency component is independent of the intra coding modes.)(Abstract)
 
Regarding claim 22,
Xu et al. meets the claim limitations, as follows:
A method comprising:
for each of a plurality of candidate intra coding modes (i.e. The encoder calculates the prediction for its neighboring patch with every one of the nine modes for Intra_4x4 and Intra_8x8, or four modes for Intra_16x16.)(para[0067]), determining a cost of using the respective candidate mode to predict samples in a template region adjacent to a current block in a video, wherein determining the cost comprises; (i.e. the encoder selects the mode that minimizes the difference (SAD, MSE, and/or so forth) between the prediction and the decoded neighboring patch.)(Fig. 12-13, para[0067]-[0070])
selecting a derived intra coding mode (i.e. mode j with the least SAD) from the plurality of candidate intra coding modes based on the cost; (i.e. The function block 1230 sets mode_p = mode j with the least SAD )(para[0068])
predicting the samples in the current block with intra prediction using the derived intra coding mode. (i.e. The function block 1235 encodes a current block using mode_p. )(para[0068])
 	Xu et al. does not explicitly disclose the following claim limitations:
in an initial stage, determining the cost for each of an initial set of candidate mode;
in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost;
However, in the same field of endeavor Zhang et al. discloses the deficient claim limitations, as follows:
in an initial stage (i.e. Fast Intra Prediction Mode Decision), determining the cost for each of an initial set of candidate modes (i.e. determine the best mode of current block, the mode yield minimum RD-cost, from a subset of most probable modes.);(Fig. 4, Section 3) 
in at least one subsequent stage (i.e. complexity-scalable technique), selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost (i.e. processing all remaining modes to find the best mode after deciding the best mode among a subset of most probable modes.);(Fig. 4, Section 3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu with Zhang to perform an initial determination from a subset of most probable modes and then refine the best mode, the motivation being to improve video coding efficiency and accuracy.
Xu et al. and Zhang et al. do not explicitly disclose the following claim limitations:
wherein prediction residuals for the samples in the current block are coded in a bitstream using a transform coefficient scanning order, and wherein the selection of the transform coefficient scanning order is independent of the selected derived mode.
However, in the same field of endeavor Kondo et al. discloses the deficient claim limitations, as follows:
wherein prediction residuals for the samples in the current block are coded in a bitstream using a transform coefficient scanning order, and wherein the selection of the transform coefficient scanning order is independent of the selected derived mode (i.e. a binarization unit 203 scan coefficient values within a block in a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component. A predetermined scanning order starting at a higher-frequency component toward a lower-frequency component is independent of the intra coding modes.)(Abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu with Zhang and Kondo to use a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component to scan the transform coefficients, the motivation being to improve the coding performance.

Regarding claim 23, the rejection of claim 22 is incorporated herein.
Xue et al., Kondo and Zhang do not explicitly disclose the following claim limitations:
The method of claim 22, wherein the initial set of candidate modes includes a planar mode and a DC mode and wherein the subsequent set of candidate modes is selected only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost
However, in the same field of endeavor Koval et al. discloses the deficient claim limitations, as follows:
wherein the initial set of candidate modes includes a planar mode and a DC mode (i.e. estimate cost of intra DC mode 101 and Planar Mode 102.)(Fig. 1, para[0035]) wherein the subsequent set of candidate modes is selected only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost (i.e. If at least one angular mode was selected at operation 104, process 100 may continue at operation 106, "Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)", where encoding costs of neighbor(s) of selected angular mode(s) may be determined. Here, at least one angular model selected implies that neither the planar nor DC mode is selected as the best mode.)(Fig. 1, para[0038]), 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Xu with Zhang and Koval to estimate cost of angular modes neighboring the selected angular mode and select a best mode with lowest encoding cost, the motivation being to improve video coding efficiency and accuracy.


Allowable Subject Matter
1.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument
Summary of Arguments:
1.	Regarding to Claims 1-5, 10, 12-16, 18-20, 24 and 25, appellant argues the prior art does not disclose the claim limitation of “only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost, in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost”.

2. 	Regarding to Claim 10, appellant argues the prior art does not disclose the claim limitation of “The method of claim 1 wherein at least some blocks in the video are predicted using a predetermined set of explicitly-signaled intra modes, wherein the candidate intra modes have a finer granularity than the predetermined set of explicitly-signaled intra modes”.

3. 	Regarding to Claim 14, appellant argues the prior art does not disclose the claim limitation of “an index is coded in the bitstream identifying the selected derived mode from the list of most probable modes.”

4.	Regarding to Claims 22-23, appellant argues the prior art does not disclose the claim limitation of “wherein the selection of the transform coefficient scanning order is independent of the selected derived mode”.


Examiner’s Response:
	Examiner respectfully disagrees.
1. In response to appellant’s argument of claims 1-5, 10, 12-16, 18-20, 24 and 25, it is noted that Koval et al. discloses the following claim limitations, as follows:
in an initial stage, determining the cost for each of an initial set of candidate modes (i.e. "Select Best K Modes", where a number of candidate intra-prediction modes may be determined based on the encoding costs determined via operations 101, 102, 103. Here, the best K modes may be selected as those with the lowest encoding costs.);(Fig. 1, para[0035]), wherein the initial set of candidate modes includes a planar mode and a DC mode (i.e. estimate cost of intra DC mode 101 and Planar Mode 102.)(Fig. 1, para[0035])
only in response to a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost (i.e. If at least one angular mode with the lowest encoding costs was selected at operation 104, process 100 may continue at operation 106, "Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)", where encoding costs of neighbor(s) of selected angular mode(s) may be determined. Here, "Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)" implies that this step is only performed under the selected angular mode because neither the planar nor the DC mode provide neighboring angular mode information.)(Fig. 1, para[0035]-[0038]), in at least one subsequent stage, selecting a subsequent set of candidate modes based on the candidate mode in the previous stage having the lowest cost (i.e. Estimate costs of angular modes neighboring selected angular modes 106).(Fig. 1 and 5, prar[0039] )
Appellant argues that “Koval selects a group of modes—the “Best K Modes”— without making any determination of which one of those modes has the lowest cost.” (page 10). Examiner disagrees. Koval et al. clearly discloses that "Select Best K Modes", where a number of candidate intra-prediction modes may be determined based on the lowest encoding determined via operations 101, 102, 103.(Fig. 1, para[0035]).
Koval et al. discloses that “Estimate Costs of Angular Modes Neighboring Selected Angular Mode(s)” is performed only if at least one angular mode was selection at step 104 (para[0038]). Note, strep 106 is performed based on the selected angular modes. If no angular modes was selected at operation 104 (i.e. only DC or Planar modes are best modes), process 100 may continue at operation 108, "Go to the Next Decision Stage" (para[0037]). Note, this concept is exactly the same as the flowchart disclosed by Appellant Specification and Drawing Fig. 19A-B. If Predint is DC or Planar mode, which means no angular mode is selected for lowest cost, Multi-stage decoder-side intra mode derivation (DIMD) search will be terminated, because DC  and Planar modes do not have angular direction and there is no need to increase the granularity of angular intra prediction. As a result, Examiner interpret “a determination that neither the planar nor the DC mode is the candidate mode having the lowest cost ” as “a determination that one angular mode have the lowest cost”, because there only three options available for intra prediction modes, which are DC, Planar and angular/direction modes. If neither the planar nor the DC mode is the candidate mode having the lowest cost, then it must be one angular mode have the lowest cost. When the selected intra prediction mode is angular mode, it is obvious to one having ordinary skill in the art to select a subsequent set of angular modes neighboring the selected angular mode or a subset of available intra prediction angular modes (Fig. 10, para[0060]), the motivation is to provide complexity reduction and substantial computational cost savings (Koval  para[0068]).
Appellant argues that “Koval discloses a selection that is performed even if the planar or DC mode has the lowest cost.”. First, persons skilled in the art understand that it is impossible to perform step 106 (i.e. estimate costs of angular modes neighboring selected angular mode) even the planar or DC mode does happen to have the lowest cost, because DC and planar modes don’t have angular information for estimating neighboring angular modes. Second, step 106 clearly teaches estimating costs of angular modes neighboring selected angular mode. Here, the selected angular mode is a condition needed to be met for implementing step 106.

2. In response to appellant’s argument of claim 10, appellant doesn’t specify the candidate intra modes is candidate modes in the initial set or candidate mode in at least one subsequent stage. Therefore, examiner gives a reasonably broad interpretation that the candidate intra modes is candidate modes in the initial set.
 	It is noted that Zhang et al. meets the claim limitations, as follows:
The method of claim 1 wherein at least some blocks in the video are predicted using a predetermined set of explicitly-signaled intra modes (i.e. a set of most probable mode including three intra angular/directional modes and DC prediction mode as shown in equation 1)(section 3.1), wherein the candidate intra modes have a finer granularity than the predetermined set of explicitly-signaled intra modes (i.e. determine the best mode of current block, the mode yield minimum RD-cost by processing all remaining prediction mode or neighboring modes with more directions from a subset of most probable modes. Note, appellant doesn’t specify the candidate intra modes is candidate modes in the initial set or candidate mode in at least one subsequent stage. Therefore, examiner gives a reasonably broad interpretation that the candidate intra modes is candidate modes in the initial set.). (Fig. 4, Section 3.2) 
According to equation 1 (section 3.1) and the complexity-scalable mechanism in Fig. 4, a subset of most probable modes of fast intra prediction mode decision of the first step of the complexity-scalable mechanism only includes three angular/direction modes and DC mode (i.e. mode 2). The refine mode- decision process all remaining prediction mode or neighboring modes to improve mode-decision accuracy (section 3.2). Fig. 1 shows eight directional prediction modes.  It is obvious that a fast Intra prediction mode decision based on a subset of most probable modes with only three intra angular/directional modes has less granularity than processing all remaining modes or neighboring modes with more directions to minimize RD cost. 
Similarly, examiner can give a reasonably broad interpretation that the candidate intra modes is candidate mode in at least one subsequent stage. Koval et al. discloses subset 401-403 (e.g., shown as solid lines) of available angular encoding modes may have been evaluated first (Fig. 5, para[0039]-[0040]). Then, both immediate neighbors of previously selected intra-prediction angular modes 501-506 may be evaluated in at least one subsequent stage. As shown in Fig. 4-5,  angular modes 501-506 shown as dot lines) have finer granularity than angular modes 401-403 (shown as solid lines).
If applicant believes the claim limitations should be interpreted differently than that examiner has interpreted in the above sections, then applicant is encouraged to amend the claim since "the burden of precise claim drafting squarely on the applicant" In re Morris, 44 USPQ 2d 1023, 1029 (Fed. Cir. 1997).  

3. 	In response to appellant’s argument of claim 14, it is noted that Xu et al.  meets the claim limitation of wherein an index is coded in the bitstream identifying the selected derived mode from the list of most probable modes.(i.e. The function block 1135 reads the intra prediction mode from bitstream. Here the intra prediction mode is mode j with least SAD as shown in Fig. 15)(Fig.11 and 15).

4. 	In response to appellant’s argument of claims 22-23, it is noted that Kondo et al. discloses the claim limitations, as follows:
wherein prediction residuals for the samples in the current block are coded in a bitstream using a transform coefficient scanning order, and wherein the selection of the transform coefficient scanning order is independent of the selected derived mode (i.e. a binarization unit 203 scan coefficient values within a block in a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component. A predetermined scanning order starting at a higher-frequency component toward a lower-frequency component is independent of the intra coding modes.)(Abstract, para[0014])
Kondo et al. discloses scanning order is a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component.  Fig. 5A shows a coefficient block made up of a plurality of coefficients, where the upper left frequency coefficients denote the low frequency components and the bottom right frequency coefficients represent the high frequency components after Frequency transformation 102 (Fig. 3). As shown in Figure 1 of attached Discrete Cosine Transform document, Horizontal frequencies increase from left to right and vertical frequencies increase from top to bottom. Note, this is feature of frequency transform. A predetermined scanning order starting at a higher-frequency component toward a lower-frequency component is the order from bottom right frequency coefficients to the upper left frequency coefficients (i.e. the opposite scanning direction shown in Fig. 5B). It is clearly to person skilled in the art that a predetermined scanning order starting at a higher-frequency component toward a lower-frequency component only relates to frequency components which is determined based on Frequency transformation and has no relationship with angular direction of intra mode. Therefore, the predetermined transform coefficient scanning order is independent of the selected derived mode.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

For the above reason, it is believed that the rejection should be sustained.
Respectfully submitted,

/KATE H LUO/            Primary Examiner, Art Unit 2488                                                                                                                                                                                                                                                                                                                                                                                                    
Conferees:
/SATH V PERUNGAVOOR/            Supervisory Patent Examiner, Art Unit 2488        

/Dave Czekaj/            Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.